FILED
                              NOT FOR PUBLICATION                          DEC 12 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SANDEEP RANDHAWA SINGH,                          No. 12-73130

               Petitioner,                       Agency No. A047-655-976

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Sandeep Randhawa Singh, a native and citizen of India, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      The BIA did not abuse its discretion in denying Singh’s untimely motion to

reopen to apply for special rule cancellation of removal for battered spouses where

Singh filed his motion six years after his final order of removal, and he failed to

demonstrate that the one-year filing deadline should be waived due to

extraordinary circumstances. See 8 U.S.C. § 1229a(c)(7)(C)(iv)(III). Singh’s

contention that the BIA did not address the evidence regarding his extraordinary

circumstances claim is belied by the record.

      In his opening brief, Singh fails to raise, and therefore has waived, any

challenge to the BIA’s determination that his motion to reopen to apply for a

hardship waiver under 8 U.S.C. § 1186a(c)(4)(A) was untimely. See Rizk v.

Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not raised in a petitioner’s

opening brief are deemed waived). Accordingly, we need not reach Singh’s

arguments regarding the BIA’s failure to consider evidence with respect to the

hardship waiver.

      We lack jurisdiction to review the BIA’s discretionary decision to not reopen

removal proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818,




                                           2                                      12-73130
823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                3                          12-73130